Citation Nr: 0407183	
Decision Date: 03/18/04    Archive Date: 03/30/04

DOCKET NO.  99-01 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel







INTRODUCTION

The appellant had active military service from October 1940 
to December 1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a January 1997 rating decision of the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The case was remanded for further RO actions in December 2000 
and May 2003.

As requested the veteran was scheduled for a hearing before 
the Board in December 2000.  However, this hearing was 
cancelled at the veteran's request.  Neither he nor his 
representative has requested that the hearing be rescheduled.  
Accordingly, the Board deems the hearing request to be 
withdrawn.

In February 2004, the appellant filed a Motion to Advance 
this appeal on the Board's docket, due to the veteran's age.  
The motion was granted by the undersigned in March 2004.


FINDINGS OF FACT

1.  All pertinent notification and evidentiary development 
necessary for an equitable disposition of the veteran's claim 
has been accomplished.

2.  Hearing loss disability was not present in service and is 
not related to service.


CONCLUSION OF LAW

A hearing loss disability of either ear was not incurred in 
or aggravated by active military service, and its incurrence 
or aggravation during such service may not be presumed. 38 
U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's claim, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  In addition, regulations implementing the VCAA were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003).  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the veteran's 
claim.

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well- 
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  In addition, VA 
is required to inform the veteran that he should submit any 
pertinent evidence in his possession.

The record reflects that through the statement of the case, 
supplements thereto and RO correspondence, particularly a 
letter dated in June 2001, the veteran has been informed of 
the evidence and information necessary to substantiate his 
claim, the information required from him in order for VA to 
obtain evidence and information in support of his claim, the 
assistance that VA would provide in obtaining evidence and 
information on his behalf, and the evidence that he should 
submit if he did not desire VA's assistance in obtaining such 
evidence.  Although the RO did not specifically request the 
veteran to submit any pertinent evidence in his possession, 
it inform him of the evidence that would be pertinent to his 
claim and request him to submit such evidence or provide the 
information necessary for the RO to obtain such evidence.  
Therefore, to this extent, the Board is satisfied that VA has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App., Jan. 13, 2004).  

The Board recognizes that it is presumed from a June 2001 
response to the RO's request for information, that the 
veteran's service personnel records have been lost in the 
1973 fire at the National Personnel Records Center in St. 
Louis, Missouri.  However, the veteran's assertions of his 
field artillery assignments with military noise exposure are 
not in dispute, and the claims file contains discharge and 
other documents that reflect the veteran's field artillery 
assignments from 1940 to 1944 as an enlisted man, and 
thereafter as an officer.  

The Board further notes that the available pertinent medical 
records have been obtained and that the veteran has been 
afforded a VA examination to determine the etiology of his 
bilateral hearing loss.  Neither the veteran nor his 
representative has identified any additional evidence or 
information, which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is satisfied 
that the RO has complied with the duty to assist requirements 
of the VCAA and the implementing regulations.

The Board also notes that in Pelegrini v. Principi, No. 01-
944 (U.S. Vet. App. Jan. 13, 2004)., the United States Court 
of Appeals for Veterans Claims (Court) held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after," VA receives a complete 
or substantially complete application for VA-administered 
benefits.  Id. at 11.  Pelegrini further held that VA failed 
to demonstrate that, "lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant, see 38 U.S.C. 
§ 7261(b)(2) (as amended by the Veterans Benefits Act of 
2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) 
(providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id at 13.

This obviously could not be avoided in this case since the 
veteran's claim was submitted years prior to the enactment of 
the VCAA.  However, following the issuance of the VCAA letter 
in June 2001, the RO issued a supplemental statement of the 
case in April 2002 reflecting that the veteran's claim was 
adjudicated on a de novo basis.  There is no indication or 
reason to believe that the decision would have been different 
had the claim not been the subject of prior adjudications.  
Therefore, in the Board's opinion, there is no prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Moreover, satisfying the strict letter holding in Pelegrini 
would require the Board to dismiss every case that did not 
absolutely meet these standards.  Such an action would render 
a rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, strictly following Pelegrini 
would require that the entire rating process be reinitiated 
from the very beginning.  That is, the claimant would be 
provided VCAA notice and an appropriate amount of time to 
respond before an initial rating action.  Following the 
rating decision, the claimant would have to file a new notice 
of disagreement, a new statement of the case would be 
required, and finally, the submission of a substantive appeal 
by the claimant.  The prior actions of the veteran would be 
nullified by a strict reading of Pelegrini, and essentially 
place the veteran at the end of the line of cases waiting to 
be adjudicated.  In the Board's opinion, no useful purpose 
would be served by this course of action in light of the fact 
that the veteran's claim was considered on a de novo basis by 
the Decision Review Officer in February 2003. 

Accordingly, the Board will address the merits of the 
veteran's claim.  

II.  Factual Background

Service records reveal that the veteran served as an enlisted 
man from 1940 to 1944, and as an officer from May 1944 to 
December 1945, attached to field artillery battalions.  The 
report of a November 1945 separation examination notes the 
veteran's hearing as normal.

February 1996 VA outpatient treatment notes show complaints 
of bilateral hearing loss, right greater than left, with 
diagnosis of high frequency hearing loss and tinnitus.

A July 1996 VA examination revealed the following puretone 
thresholds in decibels:



HERTZ



AVG
1000
2000
3000
4000
RIGHT
60
15
30
NR
NR
LEFT
70
15
35
70
70

Speech recognition was 92 percent on the right and 96 percent 
on the left.  The examiner noted that the audiogram 
represented mild to severe steeply sloping sensori-neural 
bilateral hearing loss.

In September 1998, the veteran filed a claim for service 
connection for bilateral hearing loss, asserting that he 
sustained hearing loss as a result of field artillery noise 
exposure while in service. 

In his December 1998 VA form 9 the veteran asserted that he 
served 62 months in the field artillery division and was 
exposed to many explosions within 15 feet of where he worked.

At an August 2001 audiology consult, the veteran reported a 
history of military and occupational noise exposure.  He 
stated that he first noticed a problem with his hearing about 
8 to 10 years prior to the examination.  The diagnostic 
impression was asymmetrical bilateral sensori-neural hearing 
loss (SNHL); mild to severe high frequency SNHL, with good 
discrimination on the right and mild to moderately severe 
SNHL with good discrimination on the left.  

The report of a January 2003 VA audiology examination 
reflects that the examiner reviewed the veteran's claims 
file.  The veteran reported that he noticed his hearing loss 
approximately 10 to 12 years ago.  He denied occupational or 
recreational noise exposure, and confirmed military noise 
exposure when ear protection was not available.  He reported 
that he was a teacher for fifty years until he retired.  He 
complained of tinnitus in the right ear over the previous 
year, periodic, low in pitch and soft in volume.  

The examiner opined that it is NOT at least as likely as not 
that the veteran's current hearing loss is related to active 
duty noise exposure.  The examiner's rationale for the 
opinion was that the onset of hearing loss was in 
approximately 1990, 45 years after the veteran's discharge 
from military service; the veteran's hearing was within 
normal limits at the time of his discharge; and the current 
hearing loss is only slightly more than would be expected for 
an 82 year old.

In various statements, the veteran and his representative 
assert that entitlement to service connection for the current 
bilateral hearing loss is warranted based on the veteran's 
military noise exposure.

III.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
incurrence or aggravation of organic disease of the nervous 
system may be presumed if it is manifested to a compensable 
degree within a year of the veteran's discharge from service. 
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Service connection also may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

The provisions of 38 C.F.R. § 3.385 provide that for the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  The record shows that the 
veteran has a hearing loss disability for VA service 
connection purposes.

Review of the record reflects that prior to discharge in 
November 1945, the veteran's hearing was normal.  The post-
service evidence reflects that the veteran initially noticed 
hearing impairment in approximately 1990.  There is no 
medical evidence linking the veteran's hearing loss to 
military noise exposure or otherwise linking the disability 
to service.  Moreover, the VA examiner who reviewed the 
veteran's claims file in January 2003 concluded that the 
current bilateral hearing loss probably is not related to the 
veteran's military service.  The rationale for the opinion is 
consistent with the evidence of record. 

The evidence of a nexus between the veteran's current 
bilateral hearing loss and his military service consists of 
the veteran's own statements.  However, this is not competent 
evidence since laypersons, such as the veteran, are not 
qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Accordingly, the Board must 
conclude that the preponderance of the evidence is against 
the veteran's claim.


(CONTINUED ON NEXT PAGE)



ORDER

Service connection for bilateral hearing loss disability is 
denied.




	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



